Judgment unani*1032mously affirmed. Memorandum: Defendant appeals from a judgment convicting her following a bench trial of insurance fraud in the third degree (Penal Law §§ 20.00, 176.20) and grand larceny in the third degree (Penal Law §§ 20.00, 155.35). Defendant’s contention that Supreme Court erred in allowing the People to amend the indictment at trial is without merit. The court may allow an amendment at trial provided that it does not change the theory of the prosecution or “otherwise serve to prejudice the defendant on the merits” (CPL 200.70 [1]). Here, the amendment consisted solely of changing the name of the victim in the fourth count, charging defendant with violating Penal Law § 155.35. The amendment was properly permitted where, as here, the name of the defrauded insurance company is not a material element of the crime for which the amendment is sought and “the crime charged by the trial court was the same criminal transaction for which the Grand Jury intended to indict the defendant” (People v Spann, 56 NY2d 469, 473-474). Further, the conviction is supported by legally sufficient evidence (see, People v Hade, 255 AD2d 768, 769, lv denied 93 NY2d 971; People v Michael, 210 AD2d 874, lv denied 84 NY2d 1035). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Insurance Fraud, 3rd Degree.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Law-ton, JJ.